Citation Nr: 1741299	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  11-08 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable disability rating prior to March 16, 2017, and an initial disability rating in excess of 20 percent as of March 16, 2017, for left shoulder osteoarthritis.

2.  Entitlement to an initial disability rating in excess of 20 percent for right shoulder osteoarthritis.

3.  Entitlement to an initial compensable disability rating prior to March 16, 2017, and an initial disability rating in excess of 10 percent as of March 16, 2017, for left tibiotalar joint osteoarthritis.

4.  Entitlement to an initial compensable disability rating prior to March 16, 2017, and an initial disability rating in excess of 10 percent as of March 16, 2017, for right tibiotalar joint osteoarthritis.

5.  Entitlement to an initial compensable disability rating for left foot fracture of the first metatarsal head/tibial sesamoid bone with osteoarthritis and left calcaneal spur.

6.  Entitlement to an initial compensable disability rating for right foot fracture of the first metatarsal head/tibial sesamoid bone with osteoarthritis. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army and Army National Guard from June 1983 to August 1983 and January 1989 to March 2009.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Sale, North Carolina.  The Board remanded the claims in October 2015 and June 2016.

In a July 2016 rating decision, the Agency of Original Jurisdiction (AOJ) increased the evaluation for the Veteran's R shoulder disability to 20 percent effective April 1, 2009.  In a July 2017 rating decision, the AOJ increased the evaluations for the Veteran's left shoulder disability to 20 percent, left ankle disability to 10 percent, and right ankle disability to 10 percent, all effective March 16, 2017  As the AOJ did not assign the maximum disability ratings possible for the entire period on appeal, the appeals for higher evaluations remain before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).  The issues have been recharacterized above.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his action is required.


REMAND

The Board remanded all of the claims on appeal in June 2016 for new VA examinations.  The Veteran failed to report for a July 2016 VA examination and the AOJ issued an supplemental statement of the case (SSOC) in July 2016.  Subsequent to the July 2016 SSOC, the Veteran provided good cause for his failure to attend the scheduled VA examination and requested that a new VA examination be scheduled.  The AOJ afforded a new VA examination for all but the right shoulder disability in June 2017.  The case was then returned to the Board.  Despite further developing the left shoulder, bilateral ankle, and bilateral foot claims in compliance with the June 2016 Board remand, the AOJ failed to readjudicate the claims in an SSOC, as was specifically directed in the Board's remand.  As the AOJ failed to follow the Board's remand directives, these claims must be remanded again for the issuance of an SSOC.  See Stegall v. West, 11 Vet. App. 268 (1998); see also C.F.R. § 19.31(c) (2016).

With regard to the right shoulder claim, as noted above, the July 2017 VA examination did not fully address this disability.  As such, this claim must also be remanded for a new VA examination in compliance with the Board's June 2016 remand directives.  See Stegall, supra.

Accordingly, the case is REMANDED for the following actions:

1.  Review all evidence submitted or obtained since the July 2016 SSOC, including the July 2017 VA examination reports.  

2.  Schedule the Veteran for a VA examination with an appropriate examiner to determine the current severity of the Veteran's service-connected right shoulder disability.  The claims folder must be made available to the examiner for review in connection with the examination.  The examination report must reflect that such a review was conducted.  All necessary testing must be performed.

(a) The examiner should describe all symptomatology due to the Veteran's service-connected right shoulder disability. 

(b) The examiner must further comment as to whether there is any pain, weakened movement, excess fatigability, or incoordination on movement, and the degree to which any additional range of motion is lost due to any of the following should be addressed: (1) pain on use, including during flares; (2) weakened movement; (3) excess fatigability; or (4) incoordination. 

The examiner is asked to describe whether pain significantly limits functional ability during flares, and if so, the examiner must estimate range of motion during flares.  IF THE EXAMINATION DOES NOT TAKE PLACE DURING A FLARE, THE EXAMINER MUST GLEAN INFORMATION REGARDING THE FLARES' SEVERITY, FREQUENCY, DURATION, AND FUNCTIONAL LOSS MANIFESTATIONS FROM THE VETERAN, MEDICAL RECORDS, AND OTHER AVAILABLE SOURCES.  EFFORTS TO OBTAIN SUCH INFORMATION MUST BE DOCUMENTED.  If there is no pain and/or no limitation of function, such facts must be noted in the report.

(c) Pursuant to Correia v. McDonald, 28 Vet. App. 158, 168-70 (2016), the examination should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing. 

Rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  After completing the above actions and any other necessary development, the Veteran's bilateral shoulder, ankle, and foot claims should be readjudicated.  If any of the claims remain denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)




These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

